DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7, 9, 11-15, 18-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that the claims recite the limitations 
“for each particular group identifier: 
obscuring a quantity of transactions corresponding to the particular group identifier submitted to the blockchain, the obscuring comprising: 
identifying, in the obtained pieces of transaction data, a plurality of pieces of private transaction data that have the particular group identifier that identifies a particular node group, wherein identifying the plurality of pieces of private transaction data that have the particular group identifier comprises: 
collecting, in a transaction data pool, each piece of private transaction data, identifying, as the plurality of pieces of private transaction data, the pieces of private transaction data in the transaction data pool that have the particular group identifier; 
generating a respective packaging result for the particular group identifier, the generating including packaging the plurality of pieces of private transaction data having 
submitting, to the blockchain for storage, fake transaction data comprising the particular group identifier and a hash of empty transaction content for a fake transaction; where 
submitting each packaging result and, for each packaging result, the particular group identifier for the packaging result, to the blockchain for storage, wherein at least one packaging result comprises pieces of private transaction data obtained from multiple clients; and 
submitting each unpackaged piece of public transaction data to the blockchain for storage.” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art references are Saur (U.S Pub # 20180145836) and Lobban (U.S Pub # 20180183768) that disclose a method of processing private and non-private transaction data on a blockchain. The references fail however to specifically teach and or suggest the specific features as highlighted above.

Conclusion
                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166